Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/240680 filed on April 26, 2021. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein selecting the execution environment", this claim should clearly depend from claim 8 instead of 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pool".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamboj (US 10,824,474).
Regarding claim 1, Kamboj teaches a method of application placement for distributed applications [distributed data processing program 120; FIG. 1], the method comprising:
identifying, from amongst a plurality of disparate storage environments [Data storage service(s) 210 may implement different types of data stores for storing, accessing, and managing data on behalf of clients 270; c6 L20-55], a storage environment that contains data that can be utilized by a portion of a distributed application [an ETL program may be a distributed data processing application, as discussed above with regard to FIG. 1; wherein program execution service 230 may dynamically allocate resources for interdependent portions of the ETL program according to determined requirements; wherein program execution service 230 may determine the necessary network connections to obtain source data object(s) 340 form data storage service(s) 210 as well as the network connection to create or access target data object(s) 350; wherein program execution service 230 may determine that source data object(s) 340 are stored within a virtual private network c10 L20-40]; and
initiating execution of the portion of the distributed application in an execution environment that is communicatively coupled to the storage environment [the allocated computing resource(s) may be directed to perform the portions of the ETL program; c10 L65].
Regarding claim 2, Kamboj teaches the method of claim 1 wherein the plurality of disparate storage environments include storage offered by distinct cloud services providers [a data storage system in a cloud or network computing environment; c6 L20-25].
Regarding claim 4, Kamboj teaches the method of claim 1 further comprising identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application [ETL service 220 may implement access or control policies for data catalogs (e.g., to limit access to a data catalog to authorized users); c9 L5-30].
Regarding claim 5, Kamboj teaches the method of claim 4 wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises searching metadata associated with data elements that are included in the pool of data [ETL Service 220 may implement create, manage and execute ETL jobs as well as a metadata store describing data objects stored in provider network 200, which may be called a data catalog; wherein ETL service 220 may maintain data catalogs that describe data objects; for instance, ETL service 220 may process and execute access requests directed to data catalog(s) (e.g., requests to combine, delete, or split tables of metadata in the catalog or edit the metadata determined for a data catalog; c8 L60-c9 L30].
Regarding claim 7, Kamboj teaches the method of claim 4 wherein some portion of the pool is not available for use by the portion of the distributed application without violating a predetermined policy [ETL service 220 may implement access or control policies for data catalogs; c8 L60-c9 L30].
Regarding claim 8, Kamboj teaches the method of claim 1 further comprising selecting, from a plurality of execution environments, an execution environment for executing the portion of the distributed application [program execution service 230 may dynamically allocate resources for interdependent portions of the ETL program according to determined requirements c10 L20-40].
Regarding claim 9, Kamboj teaches the method of claim 1 wherein selecting the execution environment for executing the portion of the distributed application further comprises selecting an execution environment at an optimized location based on characteristics of the storage environment [optimally allocate computing resources for the different portions, which may optimally use different combinations or types of computing resources to perform work for that portion of the distributed data processing program, in some embodiments; c3 L1-10].
Regarding claim 10, Kamboj teaches the method of claim 8 wherein the execution environment is selected based on one or more selection criteria [allocation that satisfies (or comes closest to satisfying) the requirements for the portion; c4 L20-25].
Regarding claims 11, 13, 14 and 16-17; these claim(s) limitations are significantly similar to those of claim(s) 1, 4, 5, 8 and 10; and, thus, are rejected on the same grounds.
Regarding claims 18-20; these claim(s) limitations are significantly similar to those of claim(s) 1, 2 and 4; and, thus, are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamboj in view of Pham ("Roboconf: A hybrid cloud orchestrator to deploy complex applications." 2015 IEEE 8th International Conference on Cloud Computing).
Regarding claim 3, Kamboj explicitly teach all the claim limitations except for the method of claim 1 wherein the plurality of disparate storage environments include storage offered by a cloud services provider and an on-premises storage system.
Pham, when addressing issues relating to cloud systems and distributed applications [abstract], teaches wherein the plurality of disparate storage environments include storage offered by a cloud services provider and an on-premises storage system [a hybrid cloud orchestrator is a software managing interactions and interconnections among on-premises and cloud-based business units; Section I. INTRODUCTION on p.365].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further extend the system of Kamboj by including an orchestration system as disclosed in Pham to enable the data stores to be located both on-premise and on remote cloud-based systems. The combination would have be obvious because a person of ordinary skill in the art would understand that using a hybrid system comprising of local (i.e. on-premises) storage and remote traditional cloud benefits from the speed of access for local data and the reliability of cloud storage.
Regarding claim 12; these claim(s) limitations are significantly similar to those of claim(s) 3; and, thus, are rejected on the same grounds.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamboj in view of Srinivasan (US 2020/0265062).
Regarding claim 6, Kamboj explicitly teach all the claim limitations except for the method of claim 4 wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises utilizing information describing how data is partitioned to identify partitions that are candidates to contain data that can be utilized by at least the portion of the distributed application.
Srinivasan, when addressing issues of multi-user cloud storages, teaches wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises utilizing information describing how data is partitioned to identify partitions that are candidates to contain data that can be utilized by at least the portion of the distributed application [multi-tenancy may be implemented by using a pluggable database (e.g., Oracle Database 12c from Oracle Corp.) where each tenant is allocated a separate partition; ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further implement partitioning to control access to the data on the storage systems as disclosed in Srinivasan. The combination would have be obvious because a person of ordinary skill in the art would know to use the common technique of partitioning to control access to data on a multi-user (or multi-tenant) storage system with predictable results.
Regarding claim 15; these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132